39 So. 3d 590 (2010)
In re Mercedes MONTAGNES.
No. 2010-OB-1542.
Supreme Court of Louisiana.
July 8, 2010.
Granted. Petitioner is allowed to take the Louisiana State Bar Examination. However, petitioner shall not be considered for admission to the bar until she can demonstrate compliance with the requirements of Supreme Court Rule XVII, Section 3(B).
KNOLL, J., dissents. Because petitioner is not in compliance with Louisiana Supreme Court Rule XVII, Section 3(B), I would deny petitioner permission to sit for the Louisiana State Bar Examination.